Action to recover damages for the wrongful death of plaintiff’s intestate, who was run over by a train of the defendant while it was entering a subway station. Although the ticket agent did not see decedent pass through the turnstile in front of the change booth, it is admitted he must have done so and then proceeded down the stairway leading to the station platform. The jury was free to find that the motorman was negligent in not observing decedent’s presence on the track, since on the motorman’s own admission he had a clear view for at least 430 feet and, according to plaintiff’s witnesses, for a much greater distance, and the train, at the speed at which it was then proceeding, could have been stopped within 120 feet. Judgment in favor of plaintiff unanimously affirmed, with costs. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ. [See post, p. 819.]